Case:20-10015-SDB Doc#:18 Filed:02/21/20 Entered Qaia 1/20 12:20:21 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY CO
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION

IN THE MATTER OF:
Michael A. Prandine
Debtor(s)

TRUSTEE'S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

Real Estate

2599 Gus Perdue Rd
Wrens GA 30833-0000 Jefferson

Cars, vans, trucks, tractors, SUV's, motorcycles

2009 Dodge Grand Caravan mileage: 350,000 Cab # 82.
Inoperable.

2011 Dodge Grand Caravan mileage: 300,000

2011 Dodge Grand Caravan mileage: 280,000 Cab # 80 - not
running.

2012 Ford Explorer Limited mileage: 40,000 Damaged in 3
separate auto accidents. Subject for recall due to issue with
computer steering controls,

Watercraft, aircraft, motor homes, ATVs/rec. vehicles
Household Goods/Furnishings

Electronics

Collectibles of value

Equipment for sports and hobbies

Compound crossbow

Firearms

12 gauge Mossberg pump action $180.00 12 gauge Mossberg auto
action $180.00 Taurus .45 cal semi-auto pistol $150.00 TOTAL
VALUE $530.00

Clothes (Includes furs, designer wear, shoes, accessories)
Jewelry

Non-farm animals

Cash on Hand

Deposits in banks, etc.

Bank of America

Bank of America

Bank of America

Bank of America - joint account with mother
Stocks/Bonds

Business Interests

Pension/Retirement

Edward Jones

wn FA fF

CHAPTER 7, CASE NO. 20-10015-SDB

TRUSTEE'S FILE NO.

VALUE

38,500.00

500.00

2,400.00

2,500.00

3,750.00

1,770,00

160.00

530.00

300.00

100.00

60.00
150.00
20.00
3,250.00

8,202.34

wn FA FF fF

CLAIMED AS

17,500.00

0.00

0,00
1,000.00

2,750.00

1,770.00

160.00

530.00

300.00

100.00

0.00
150.00
20.00
3,250.00

8,202.34

 
Case:20-10015-SDB Doc#:18 Filed:02/21/20 Entered:02/21/20 12:20:21 Page:2 of 2

Licenses, franchises, and other general intangibles

Insurance Policies

Tax Refunds $ $
Accounts Receivable

Contingent Claims of Every Nature

Office Equipment

Machinery/Equipment

Inventory

Farm or Comm. Fishing Equip./Supplies/Farm animals $ $
Other Personal Property of Any Kind

Riding lawn mower $300.00 Push lawn mower $50.00 Utility $ 1,150.00 §$ 1,150.00
trailer $300.00 Assorted power tools $500.00 TOTAL VALUE
$1150.00

NOW COMES, Joseph E. Mitchell, III, Trustee of the estate of the above-named debtor(s) and ns this se of i saan and
abandonment with respect to the property of the bankruptcy estate. Chapler S a$s Ss ab And® tne

Dated: ct|q [zo Bel VAAL

JoseprE. Mitchell, III, Trustee

2o loo/s-
